Exhibit 99.1 For Information Brent A. Collins 303-861-8140 FOR IMMEDIATE RELEASE SM ENERGY REPORTS RESULTS FOR SECOND QUARTER OF 2011 · Record quarterly production of 39.8 BCFE, or an average of 437MMCFE/d; exceeding second quarter guidance range of 396-429 MMCFE/d · Quarterly GAAP net income of $124.5 million, or $1.86 per diluted share · Adjusted net income of $61.1 million, or $0.91 per diluted share DENVER, COAugust 1, 2011 – SM Energy Company (NYSE: SM) announces financial results from the second quarter of 2011.In addition, a new presentation for the Company’s second quarter earnings and operational update will be posted on the Company’s website at www.sm-energy.com.This presentation will be referenced during the conference call scheduled for 8:00 a.m. Mountain time (10:00 a.m. Eastern time) on August 2, 2011.Information for the earnings call can be found below. SECOND QUARTER 2011 RESULTS SM Energy reported net income for the second quarter of 2011 of $124.5 million, or $1.86per diluted share.This compares to net income of $18.1 million, or $0.28 per diluted share, for the same period of 2010.The increase in net income between these two periods is due primarily to a gain on divestiture activity, increased production, increased commodity prices, and unrealized derivative gains recognized in the Company’s income statement in the second quarter of 2011.Adjusted net income for the quarter was $61.1 million, or $0.91 per diluted share, versus adjusted net income of $10.2 million, or $0.16 per diluted share, for the second quarter of 2010.Adjusted net income excludes certain items that the Company believes affect the comparability of operating results.Items excluded are generally non-recurring items or items whose timing and/or amount cannot be reasonably estimated, and large non-cash items, such as unrealized gains or losses from derivative activity.A summary of the adjustments made to arrive at adjusted net income is presented in the table below: Adjusted Net Income Reconciliation (In thousands, except per share data) Reconciliation of Net Income (GAAP) To Adjusted Net Income (Non-GAAP): For the Three Months Ended June 30, Reported Net Income (GAAP) $ $ Adjustments, net of tax: (1) Change in Net Profits Plan liability $ ) $ ) Unrealized portion of derivative (gain) loss $ ) $ ) Gain on divestiture activity $ ) $ ) Abandonment & impairment of unproved properties $ $ Adjusted Net Income (Non-GAAP) $ $ Adjusted Net Income per common share: Basic $ $ Diluted $ $ Weighted-average common shares outstanding: Basic Diluted NOTE:Totals may not add due to rounding (1)Adjustments are shown net of tax using the effective income tax rate as calculated by dividing the income tax expense by income before income taxes as stated on the consolidated statement of operations. Operating cash flow, a non-GAAP measure, increased to $226.7 million for the second quarter of 2011 from $119.2million for the same period of 2010.Net cash provided by operating activities increased to $213.3 million for the second quarter of 2011 from $116.3 million for the same period of 2010. Adjusted net income and operating cash flow are non-GAAP financial measures – please refer to the respective reconciliation in the accompanying Financial Highlights section at the end of this release for additional information about these measures. SM Energy reported quarterly production of 39.8 BCFE, or an average of 437 MMCFE/d for the second quarter of 2011.This was above second quarter average daily production guidance of 396-429 MMCFE/d. Revenues and other income for the second quarter were $377.9 million compared to $211.7million for the same period of 2010.Below is a table that displays, by product type, the average realized price received by the Company, as well as the adjusted price received after taking into account cash settlements for derivative transactions. Average Realized Commodity Prices for Quarter Ended June 30, 2011 Before the impact of derivative cash settlements After the impact of derivative cash settlements Oil ($/Bbl) $ $ Gas ($/Mcf) $ $ Natural gas liquids ($/Bbl) $ $ Equivalent ($/MCFE) $ $ The table below presents production and per MCFE cost metrics as reported for the quarter along with previously issued second quarter guidance for 2011: Production Reported 2Q11 Guidance Average daily production (MMCFE/d) 396 - 429 Total production (BCFE) 36 - 39 Costs LOE ($/MCFE) $ $0.98 - $1.03 Transportation ($/MCFE) $ $0.50 - $0.55 Production taxes (% of pre-derivative oil, gas, and NGL revenue) % % G&A – Cash ($/MCFE) $ $0.47 - $0.50 G&A – Cash NPP ($/MCFE) $ $0.13 - $0.15 G&A – Non-cash ($/MCFE) $ $0.11 - $0.13 Total G&A ($/MCFE) $ $0.71 - $0.78 DD&A ($/MCFE) $ $2.90 - $3.10 Non-cash interest expense ($MM) $ $ The variance between reported and guided production taxes as a percentage of pre-derivative oil, gas, and NGL revenue is primarily due to severance tax incentives that were realized in the Company’s Eagle Ford shale program. FINANCIAL POSITION AND LIQUIDITY As of June 30, 2011, the Company’s debt-to-book capitalization ratio was 32%.At the end of the second quarter 2011, SMEnergy has total long-term debt of $630.3 million, which consisted of its 6.625% senior notes and 3.50% senior convertible notes, net of debt discount.The convertible notes are accounted for as if they will be net-share settled. As of June 30, 2011, the Company had $101.1 million in cash and no outstanding borrowings under its long-term secured credit facility.As previously disclosed, the Company amended its credit facility during the second quarter of 2011.Currently the borrowing base for the facility stands at $1.3 billion and the commitment amount is $1.0 billion.As of the end of the second quarter 2011, SMEnergy is in compliance with all the covenants associated with this facility. EARNINGS CALL INFORMATION The Company has scheduled a teleconference to discuss these results and other operational matters on August 2, 2011, at 8:00 a.m. Mountain time (10:00 a.m. Eastern time).The call participation number is 800-573-4842 and the participant passcode is 91627792.An audio replay of the call will be available approximately two hours after the call at 888-286-8010, with the passcode 51587016.International participants can dial 617-224-4327 to take part in the conference call, using passcode 91627792, and can access a replay of the call at 617-801-6888, using passcode 51587016.Replays can be accessed through August 9, 2011. In addition, the call will be webcast live and can be accessed at SM Energy’s website at www.sm-energy.com.An audio recording of the conference call will be available at that site through August 9, 2011. INFORMATION ABOUT FORWARD LOOKING STATEMENTS This release contains forward looking statements within the meaning of securities laws, including forecasts and projections.The words “will,” “believe,” “budget,” “anticipate,” “plan,” “intend,” “estimate,” “forecast,” and “expect” and similar expressions are intended to identify forward looking statements.These statements involve known and unknown risks, which may cause SM Energy’s actual results to differ materially from results expressed or implied by the forward looking statements.These risks include such factors as the volatility and level of oil, natural gas, and natural gas liquids prices, the uncertain nature of the expected benefits from the acquisition, divestiture, or joint venture of oil and gas properties, the uncertain nature of announced divestiture, joint venture, farm down or similar efforts and the ability to complete such transactions, uncertainties inherent in projecting future rates of production from drilling activities and acquisitions, the ability of midstream service providers to purchase or market the Company’s production, the ability of purchasers of production to pay for those sales, the availability of debt and equity financing for purchasers of oil and gas properties, the ability of the banks in the Company’s credit facility to fund requested borrowings, the ability of derivative counterparties to settle derivative contracts in favor of the Company, the imprecise nature of estimating oil and gas reserves, the availability of additional economically attractive exploration, development, and property acquisition opportunities for future growth and any necessary financings, unexpected drilling conditions and results, unsuccessful exploration and development drilling, drilling and operating service availability, the risks associated with the Company’s commodity price risk management strategy, uncertainty regarding the ultimate impact of potentially dilutive securities, and other such matters discussed in the “Risk Factors” section of SM Energy’s 2010 Annual Report on Form 10-K and subsequent quarterly reports filed on Form 10-Q.Although SM Energy may from time to time voluntarily update its prior forward looking statements, it disclaims any commitment to do so except as required by securities laws. ABOUT THE COMPANY SM Energy Company is an independent energy company engaged in the exploration, exploitation, development, acquisition, and production of natural gas, natural gas liquids and crude oil.SM Energy routinely posts important information about the Company on its website.For more information about SM Energy, please visit its website at www.sm-energy.com. SM ENERGY COMPANY FINANCIAL HIGHLIGHTS June 30, 2011 Guidance Comparison For the Three Months Ended June 30, 2011 Actual Guidance Range Average daily production (MMCFE per day) 396 - 429 Total production (BCFE) 36.0 - 39.0 Lease operating expense (per MCFE) $ $0.98 - $1.03 Transportation expense (per MCFE) $ $0.50 - $0.55 Production taxes, as a percentage of pre-derivative oil, gas, and NGL revenue % 7 % General and administrative - cash (per MCFE) $ $0.47 - $0.50 General and administrative - cash related to Net Profits Plan (per MCFE) $ $0.13 - $0.15 General and administrative - non-cash (per MCFE) $ $0.11 - $0.13 General and administrative - TOTAL (per MCFE) $ $0.71 - $0.78 Depreciation, depletion, and amortization (per MCFE) $ $2.90 - $3.10 Production Data For the Three Months For the Six Months Ended June 30, Ended June 30, Percent Change Percent Change Average realized sales price, before the effects of derivative cash settlements: (1) Oil (per Bbl) $ $ 37
